ORDER
PER CURIAM.
Travis D. Spencer was charged as a persistent offender and convicted of the class D felony of driving while intoxicated, section 577.010, RSMo 2000, and of driving while his license was revoked, section 302.321, RSMo 2000, a class A misdemean- or. He was sentenced to four years in the custody of the Missouri Department of Corrections for the felony conviction and, concurrently, to ten days in jail for the driving while revoked conviction. Mr. Spencer asserts two claims on appeal. He asserts that insufficient evidence was presented by which the jury could have found him guilty of driving while intoxicated, claiming that the evidence did not prove that he was driving a motor vehicle when the State claims he violated section 577.010. He also asserts as plain error that the introduction of evidence that the vehicle that he was found in, which the State claims he drove while intoxicated, had been stolen shortly before his arrest was evidence of an unrelated crime and its introduction violated his right to due process of law.
The judgment is affirmed. Rule 30.25.